Citation Nr: 0431854	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  97-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.

2. Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a dermatological/skin condition.

3. Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a stomach (gastrointestinal) disability, to 
include peptic ulcer disease and irritable colon syndrome.

4. Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION


The veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for a 
gastrointestinal condition, a nervous condition, a skin 
condition, and a back condition.  By September 2000 decision 
the Board found that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a stomach (gastrointestinal) disability, to 
include peptic ulcer disease and irritable colon syndrome; a 
dermatological/skin condition; and a back condition.  The 
Board also found that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, and, after 
considering the claim on the merits, denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed the Board's September 2000 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

By order dated in September 2001, the Court vacated the 
Board's September 2000 decision to the extent that it was 
adverse to the appellant, and remanded the matter to the 
Board for readjudication consistent with the Court's order.  
Received from the veteran in March 2002 was a Motion for 
Remand.  In July 2002 the Board undertook additional 
development in this matter, pursuant to regulations then in 
effect.  After those regulations were invalidated, in 
November 2003 the Board remanded this matter to the RO for 
appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1993 the RO issued a rating decision, finding 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for skin, 
back, stomach (gastrointestinal), and psychiatric disorders.  
The veteran did not appeal and the November 1993 rating 
decision became final.  In May 1994 the veteran applied to 
reopen these claims for service connection.

2.  Evidence received since the November 1993 rating decision 
includes the veteran's statements; duplicate service medical 
records; a report that no VA treatment records exist or can 
be located for the first year post service; a June 1996 
private psychiatric report; Social Security Administration 
decision dated in April 1978 and supporting documents; VA 
examinations in February 1999; and the veteran's testimony at 
an RO hearing in November 1997.

3.  Some of the evidence received since November 1993 is new, 
but is not so significant that it must be considered in 
connection with the claims for service connection for skin, 
back, or gastrointestinal disorders (to include peptic ulcer 
disease and irritable colon syndrome).

4.  New evidence has been received that is relevant and so 
significant that it must be considered in connection with the 
claim for service connection of an acquired psychiatric 
disorder.




CONCLUSIONS OF LAW

1.  The November 1993 rating decision, which found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for skin, back, stomach 
(gastrointestinal), and psychiatric disorders, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2004).

2.  Evidence received since the November 1993 RO rating 
decision is not new and material concerning claims for 
service connection for skin, back, and stomach 
(gastrointestinal) disabilities, and the veteran's claims for 
service connection for those disabilities have not been 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).

3.  New and material evidence concerning the claim for 
service connection for an acquired psychiatric disorder has 
been submitted since the final November 1993 RO rating 
decision, and thus the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the veteran's pre-induction physical examination in 
February 1965, he reported a history of nervous trouble.  
Clinical evaluation of all systems was normal.  In August 
1966, he complained of epigastric pain, occurring 30 minutes 
after meals, sometimes relieved by food.  Physical 
examination was normal and the impression was question of 
peptic ulcer.  In September 1966 an upper gastrointestinal 
(GI) series showed moderate duodenal bulb irritability and 
mild deformity.  The overall appearance suggested irritative 
phenomenon in the area as well as mild changes related to 
previous inflammatory process in the duodenal bulb.  No 
distinct ulcer was defined, although it could not be totally 
excluded.  In June 1967, the veteran was seen at the military 
base outpatient clinic with complaints of restlessness, 
insomnia, and being unhappy about being separated from his 
family and girlfriend.  The impressions were anxiety, 
insomnia, and mild depression.  Medication was prescribed, 
but no follow-up was indicated.  In June 1967, the veteran 
complained of a bluish purple rash on the outer right leg and 
he reported he had not bruised the area.  An impression was 
deferred, and he was to return in two weeks. There is no 
indication that he followed up.

Service medical records also show that in August 1967, the 
veteran complained of stomach and back aches.  He reported a 
one-week recurrence of epigastric pain radiating through to 
his back and the impression was possible peptic ulcer.  The 
examiner noted that the veteran had previously had an upper 
GI series but had been transferred before the report of the 
examination was in, and there was a notation to send for the 
x-ray report.  No further complaints or treatment were noted.  
In October 1967, the veteran has a separation physical 
examination.  On the report of medical history, he reported a 
history of stomach, liver or intestinal trouble, recurrent 
back pain, recent gain or loss of weight, frequent trouble 
sleeping, frequent or terrifying nightmares, bed wetting, and 
nervous trouble.  On interview, he reported bed wetting and 
nightmares as a child only.  He reported the stomach ache 
depended on his diet, and that he had lost 42 pounds over two 
years, and that it was an intentional weight loss.  He 
related sleep trouble to occasional leg cramps.  Clinical 
evaluation of all systems was normal.  Also of record is an 
induction examination dated in October 1968.  The veteran 
denied a history of any pertinent symptomatology, and 
clinical evaluation of all systems was normal.  There is no 
evidence that the veteran entered active duty at that time.

In November 1970, the veteran applied for service connection 
for conditions of the skin, stomach, and back, and a nervous 
condition.  

A private medical statement received in February 1971 showed 
treatment in December 1970 and January 1971 for alopecia 
areata of the beard and head.

On VA examination in March 1971 the veteran reported that he 
had been told alopecia was a nervous condition.  He denied 
that he had stomach or back problems at the time of the 
examination, and examination of the musculoskeletal system 
was normal.  On dermatology examination, he reported a 
history of chronic, recurrent patchy loss of hair of the 
scalp and bearded area of the face and neck.  Examination 
showed patches of dime- to quarter-sized alopecia.  The 
diagnosis was moderately severe, chronic alopecia areata.  On 
VA psychiatric examination it was noted that the veteran was 
anxious and had a mild depressive affect.  Thought production 
was logical and realistic, and content showed preoccupation 
with his hair loss, stomach aches, and back pain.  The 
diagnostic impression was psychophysiologic reaction 
associated with dermatological condition.

In a May 1971 rating decision, the RO denied service 
connection for skin and mental conditions because there was 
no evidence that either condition was present in service.  
Service connection for back and stomach problems was denied 
because there was no current disability or evidence of either 
condition on VA examination.  The veteran was notified of the 
decision in May 1971, but did not appeal.

In January 1974, the veteran submitted a statement from Dr. 
Raul B. Barreras, who stated that he had treated the veteran 
three times since February 1968 and that the veteran's 
conditions of gastralgia and low back pain were worse.

On VA examination in February 1974 he complained that his 
stomach disorders and pains and frequent bland [sic] or 
diarrheic stools and back pains had ruined his nerves.  The 
impressions were psychophysiologic GI system reaction and low 
back syndrome.

By a March 1974 rating decision, the RO again denied service 
connection for stomach and back disorders, based on a finding 
that back and stomach conditions were not found on the last 
examination.  The veteran was notified of the rating 
decision, but he did not appeal.  

In April 1974, the veteran stated that he disagreed with the 
decision, saying that his nervous condition should have been 
addressed, and taking issue with the date shown as the date 
of VA examination.  He asked for reconsideration.  

By April 1974 rating decision, the RO confirmed the denial of 
service connection for GI, back, and psychiatric disorders.

On VA psychiatric examination in January 1975 the veteran 
reported that his socialization had been good until a year 
prior.  The diagnosis was anxiety neurosis.

In an April 1975 letter, Dr. Rodriguez Nieves indicated that 
the veteran had a psychophysiological gastrointestinal 
disorder and reported that the veteran related the disorder 
to his military service, at which time he suffered epigastric 
discomfort and frequent diarrheic episodes.

In April and again in September 1975, the RO requested that 
Dr. Rodriguez Nieves provide his treatment records of the 
veteran.  In a September 1975 letter the RO advised the 
veteran his records had been requested from Dr. Rodriguez 
Nieves and that he would be scheduled for an examination when 
they were received.  

In January 1976, the veteran submitted a disability 
determination program report dated in August 1975 which 
appears to have been signed by Dr. Rodriguez Nieves.  The 
diagnosis is psychophysiological gastrointestinal disease.

By a February 1976 rating decision the RO denied service 
connection for a nervous condition.  The veteran was notified 
of the decision in February 1976.  

By a November 1976 decision, the Board denied the claim for 
service connection for a nervous disorder, essentially based 
on a finding that there was no evidence of an acquired 
psychiatric disorder in service and that a psychoneurosis was 
not shown to exist until more than three years after 
discharge from service.

In January 1977, the veteran sought to reopen his claims for 
service connection for back, stomach, and nervous conditions.  
He submitted numerous buddy statements concerning his 
complaints of the stomach, back, and nervous disability.  In 
general, these statements reported that the veteran had 
suffered from all three conditions while he was in the 
service and he did not complain about them because of his 
inability to communicate with his superiors.  These 
statements also reported that the veteran attempted to obtain 
treatment from the VA and that his disabilities prevented him 
from maintaining employment.

By an April 1977 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for stomach, back, and 
nervous conditions.  The veteran was notified of the decision 
in May 1977, but he did not appeal the decision.

In August 1978, the veteran filed a claim for pension. 

On VA psychiatric examination in October 1978 the diagnosis 
was schizophrenic reaction, undifferentiated type, with 
paranoid features.  On VA general medical examination in 
November 1978, it was noted that the veteran had mild 
alopecia areata of the chin.  On examination of the back, the 
veteran had mild lumbar paravertebral muscle spasm, and mild 
myositis was diagnosed.  Examination of the digestive system 
showed only mild mid-epigastric tenderness.  No diagnosis was 
given.

Received from the veteran in June 1981 was a handwritten 
statement in which he essentially claimed that he was treated 
from 1975 to 1979 for an illness (apparently a nervous or 
mental condition) that he suffered during service, without 
any medication or treatment.  He also claimed he had x-rays 
taken even though he had never heard that the nervous and 
mental conditions he had would appear on an x-ray.  He 
reported he had an illness of the back, stomach pains, 
anxiety, insomnia, strong headaches, depression, and a skin 
disease, which he also had during service.  He claimed he did 
not go to the doctor during service because he did not know 
how to explain his symptoms in English.  He essentially 
indicated that his mental illness was not properly recognized 
and treated until 1976.  

Also received in June 1981 was another statement from the 
veteran in which he claimed he got "sick with [his] nerves" 
while in the Army.  Enclosed was a November 1980 statement 
from Dr. Rodriguez Nieves wherein it was noted that the 
veteran had been receiving treatment "on his own" on an 
irregular basis since the previous November.  Dr. Rodriguez 
Nieves reported that the veteran said he developed epigastric 
discomfort diagnosed as duodenitis while on active duty.  The 
veteran reported feeling anxious, nervous, depressed, and 
rejected while in military service. He had sleep problems and 
developed back pains and a dermatologic condition.  According 
to the veteran, he reported feeling restless, unhappy, 
sentimental, and insecure during service.  His emotional 
condition worsened once he was discharged.  He still had the 
same complaints, plus family problems.  He at time adopted 
bizarre behavior, and he had many somatic complaints.  He 
complained of forgetfulness and that noises bothered him.  He 
was afraid of dying and felt persecuted.  Dr. Rodriguez 
Nieves did not provide a diagnosis, but opined that the 
veteran was mentally disabled to engage in gainful work and 
that his emotional condition was directly related to his 
service.

By a June 1981 rating decision, the RO did not reopen the 
veteran's claim for service connection for a nervous 
condition.  He was notified of the decision in July 1981 and 
he did not appeal.

In March 1984, the veteran submitted duplicate lay statements 
and a statement not previously of record from a fellow 
service-member.  In the June 1983 statement, the fellow 
service member, J.E.C., reported that the veteran served 
under his command temporarily from January to June 1966.  
J.E.C. reported that he recalled the veteran was a nervous 
and emotional person, which was evident during the course of 
an investigation of an alleged incident in the barracks when 
the veteran suffered an emotional breakdown in the course of 
questioning.  J.E.C. also noted that the veteran used to 
complain of stomach problems.  

Also received was an August 1983 medical report from Dr. 
Rodriguez Nieves in which it was noted that the veteran had 
been under psychiatric treatment on an irregular basis since 
November 1979 and his diagnoses were psychoneurosis with 
hysteric symptoms, moderately severe, and rule out 
undifferentiated schizophrenia.  

Also received from the veteran in March 1984 was a lengthy 
statement in which he indicated he wanted to establish 
service connection for his stomach condition and nervous 
condition.  He said he did not report his problems in service 
because he wanted to finish his training.  He said his 
English was poor, so he did not know if the doctors 
understood him when he sought treatment. He said he had VA 
psychiatric hospitalization in 1975 or 1976 and was 
hospitalized at Mennonite Hospital in Aibonito, Puerto Rico 
six months previously.

By an October 1984 rating decision, the RO again found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for 
neuropsychiatric and stomach disorders.  The veteran was 
notified that his claims had not been reopened and he did not 
appeal.

In October 1991, the veteran attempted to reopen his claim 
for service connection for skin, stomach, nerves, and back 
conditions.  By letter dated in March 1992, the RO requested 
that the veteran submit new and material evidence.  

Received from the veteran in April and May 1992 were private 
medical treatment records along with a statement in which he 
reported he was receiving treatment at a VA outpatient 
clinic.  These records included private medical records from 
Mennonite General Hospital, a report from Dr. Rodriguez 
Nieves dated in May 1992, and an April 1992 letter from David 
K. Mehne, M.D.

The Mennonite Hospital records reflect treatment from 1981 to 
1992 and show that the veteran was hospitalized with melena 
and vomiting blood for several days in December 1982.  His 
discharge diagnoses were duodenal ulcer disease and anemia 
secondary to blood loss from ulcer.  In August 1984, he was 
seen with back pain of two weeks duration.  X-rays of the 
lumbosacral spine showed reactive para-spinal muscle spasms.  
An upper GI showed normal esophagus and peptic ulcer disease.  
Final diagnoses were low back pain with sprain and duodenal 
ulcer.  In November 1985, the veteran reported three dark 
stools the day of admission.  An upper GI series showed 
irregular distal changes along the lesser curvature 
compatible with peptic ulcer disease changes.  The final 
diagnosis was peptic ulcer disease.  In February 1989, the 
veteran was admitted for black stools of four days duration.  
Endoscopy revealed peptic ulcer disease, and the final 
diagnoses were peptic duodenal disease with active bleeding 
and melena.  Outpatient visits were also recorded from 
November 1981 to January 1988, reflecting primarily treatment 
for peptic ulcer disease.  From December 1991 to February 
1992, the veteran was treated for a right knee disorder and 
carpal tunnel syndrome.

Dr. Mehne's report dealt with his treatment of the veteran, 
beginning in October 1991, for torn meniscus of the right 
knee, including surgery in December 1991.

The May 1992 report of Dr. Rodriguez Nieves reported the 
veteran's history, as given by his wife, of having sought 
psychiatric treatment (with a dermatologist) immediately 
after his discharge from active duty.  She reported that he 
had a skin condition and that it affected his nerves.  Dr. 
Rodriguez Nieves indicated he began treating the veteran for 
his nervous disorders and his skin condition when he was in 
general practice in 1969, but noted that the health center at 
which this treatment took place no longer existed.  He 
reported that the veteran had also received psychiatric 
treatment and treatment for alcoholism at the San Juan VA 
hospital.  Dr. Rodriguez Nieves stated that the veteran 
developed a duodenal stress ulcer secondary to his nervous 
derangements.  It was noted that in November 1979, the 
veteran began psychiatric treatment with Dr. Rodriguez 
Nieves, but he had been receiving VA psychiatric treatment 
ever since his discharge from service.  His diagnoses were 
chronic, undifferentiated schizophrenia and atypical 
depression.

In October 1992, the veteran submitted additional private 
medical records consisting of progress notes, special 
studies, and laboratory reports from Mennonite General 
Hospital in connection with his claim for anxiety disorder 
and peptic ulcer disease.  These records provide more details 
about his treatment for peptic ulcer disease than prior 
records.  It was noted that he had a history of 
neuropsychiatric disease in October and November 1985.

In October 1992 and again in May 1983, the RO requested the 
veteran's VA mental health clinic, GI, and orthopedic clinic 
treatment records from October 1967 to October 1968.

By a November 1993 rating decision, the RO did not reopen 
claims for service connection for skin, stomach, nervous, and 
back disorders.   The RO also denied service connection for 
peptic ulcer disease and irritable colon syndrome.  The 
veteran was notified of the decision by letter date December 
1, 1993, but he did not appeal.  This rating decision was the 
last final disallowance of the veteran's claims.

In January 1994, the RO received a response, presumably from 
the San Juan VA Medical Center (VAMC), that the veteran's 
records requested were inactive, and that a request would be 
made for the archived records.

In May 1994, the veteran submitted copies of his service 
medical records in support of his request to reopen claims 
for service connection for stomach, back, skin, and nervous 
disorders.

Received in June 1994 from the San Juan VAMC was a response 
that no records were available for the veteran for the period 
from October 1967 to October 1968, and that the file unit 
said there were no inactive records.

In October 1995, the RO advised the veteran that San Juan 
VAMC did not have treatment records for him for October 1967 
to October 1968 and asked him to submit them. 

In November 1995, the veteran requested a hearing.  In a 
February 1996 statement, he cancelled his hearing and said he 
would submit new and material evidence to reopen his claims 
for neuropsychiatric, ulcer, stomach, skin, and back 
disorders. 

In a February 1996 letter, the RO asked the veteran to submit 
the evidence to which he referred within 60 days.  By letter 
dated in May 1996, the RO advised the veteran that his claim 
to reopen had been denied because he did not submit the 
requested evidence.  He was advised that evidence received by 
February 15, 1997 would be considered as a part of the same 
claim.

The veteran submitted a statement dated in June 1996 by Jose 
A. Juarbe, M.D.  The date of receipt is not shown.  Dr. 
Juarbe diagnosed schizophrenia and reported the veteran's 
history, as recounted by the veteran, of multiple problems 
with fellow soldiers while on active duty and of being easily 
upset, irritable, "hostile prone," "insomnic" [sic], with 
weeping spells, feeling depressed and isolated and with no 
tolerance and no frustration levels.  He reported voices 
called him by name.  Dr. Juarbe stated that, "[w]ithout any 
doubt the onset the disease that patient is suffering may be 
traced back to the time when patient was serving in the U.S. 
Army."  Dr. Juarbe further stated that the veteran's mental 
condition should be considered service connected in nature.

By October 1996 rating decision, the RO determined that new 
and material evidence had been submitted and that the claim 
for service connection for a nervous disorder was reopened.  
The RO denied service connection for a nervous disorder, 
finding that the evidence did not show that a mental illness 
began within one year of the veteran's discharge from service 
in 1967.  The RO also found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a gastrointestinal condition, a skin 
condition, and a back condition.  

In November 1997 the veteran testified at the RO before a 
local hearing officer that he had been suffering from a 
psychiatric condition while in and since his Army service.  
He testified he had been treated for a stomach condition in 
service and had continued to have treatment for an ulcerous 
condition since that time.  He asserted that his inservice 
stomach problems were similar to those he had experienced 
since that time.  He claimed that all of these symptoms were 
precursors to the ulcer condition from which he now suffers.  
He testified that his skin condition affected not only his 
face but also his torso and appendages.  He explained that 
his back condition was psychosomatic and that it was doubtful 
as to whether any positive signs for its incurrence would 
show up on test results.

Received from the Social Security Administration was a copy 
of the veteran's benefit disability folder.  An April 1978 
Disability Determination (Form SSA-831) shows that the 
veteran was found to be disabled in January 1975 due to 
hysteric neurosis, conversion type.  Also included was a 
letter from a Dr. G. Santiago, written in 1977, in which Dr. 
Santiago reported that the veteran was suffering from a 
schizophrenic reaction - schizoaffective.  Dr. Santiago 
attempted to chronicle the veteran's mental illness history 
during and after he was in the military and also attempted to 
ascertain the other conditions from which he was suffering.

Also included with the Social Security Administration files 
are VA treatment records from 1975 through 1978.  A December 
1975 emergency room note shows the veteran complained of 
chest discomfort and nervousness and the diagnoses included 
anxiety state.  A January 1975 [sic] (the year should 
probably read 1976) treatment note from the mental health 
clinic show that it was the veteran's first visit.  He 
complained of insomnia, anxiety, and depression, and it was 
noted that he should be hospitalized.  In February 1976, the 
veteran was hospitalized, and it was noted to be his first VA 
hospitalization in San Juan.  The diagnosis was latent 
schizophrenia and he was discharged at his request after 
eight inpatient days.  Also included are private treatment 
records showing treatment for a psychiatric condition, and 
duplicates of treatment records from Mennonite Hospital 
showing complaints of and treatment for an ulcer disability. 

A September 1992 letter noted that the veteran was treated at 
the San Juan VAMC from 1976 to May 1992.  

The February 1999 VA psychiatric examination report contains 
a diagnosis of schizophrenic disorder.  A February 1999 VA 
aid and attendance examination report included diagnoses of 
insulin-dependent diabetes mellitus, peptic ulcer disease, 
and peripheral vascular insufficiency. 

In an April 2003 letter the Board advised the veteran that 
the Board would be developing additional evidence concerning 
his appealed issues, pursuant to regulations in effect at 
that time.  The Board also advised the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA).  A May 2004 
letter from the RO also advised the veteran of the VCAA.

Analysis

New and Material Evidence

In May 1971 the RO denied service connection for a skin 
condition and for a mental condition because there was no 
evidence showing that such conditions were present in 
service, and denied service connection for back and stomach 
problems because neither condition was shown on the VA 
examination.  By a March 1974 rating decision, the RO again 
denied service connection for stomach and back disorders, 
finding no evidence of a current stomach or back disability.  
By a February 1976 rating decision, the RO denied service 
connection for a nervous condition.  (The RO apparently 
reopened the veteran's claim for service connection for a 
nervous condition based on private treatment records received 
from Dr. Rodriguez Nieves.)  Subsequently, in November 1976 
the Board confirmed the denial of service connection for a 
nervous disorder, essentially based on a finding that there 
was no evidence of an acquired psychiatric disorder in 
service and that a psychoneurosis was not shown to exist 
until more than three years after discharge from service.  By 
an April 1977 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for stomach, back, and 
nervous conditions.  By a June 1981 rating decision, the RO 
did not reopen the veteran's claim for service connection for 
a nervous condition.  By an October 1984 rating decision, the 
RO again found that new and material evidence had not been 
submitted to reopen claims for service connection for 
neuropsychiatric and stomach disorders.  These decisions are 
all final.

In an November 1993 rating decision, the RO found that new 
and material evidence had not been submitted to reopen claims 
for service connection for skin, back, stomach 
(gastrointestinal), and psychiatric disorders, and denied 
service connection for peptic ulcer disease and irritable 
colon syndrome.  The November 1993 RO rating decision is 
final, and these claims may be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When the claim was denied by the RO in November 1993, the 
evidence on file consisted of service medical records, VA 
examinations, private treatment records, buddy statements, 
and the veteran's statements.  

Evidence submitted subsequent to the November 1993 RO rating 
decision includes the veteran's statements; duplicate service 
medical records; a report that no VA treatment records exist 
or can be located for the first year post service; a June 
1996 private psychiatric report; Social Security 
Administration records, including duplicates of private 
treatment records from Mennonite Hospital, VA treatment 
records dated from January 1975 to December 1978, and private 
psychiatric evaluations dated in May and December 1977; VA 
examinations in February 1999; and testimony at a hearing at 
the RO in November 1997.

With regard to the evidence received subsequent to the 
November 1993 rating decision, the Board finds that the 
veteran's contentions and statements are not new, but rather 
are cumulative of his assertions made prior to the November 
1993 decision.  The service medical records are also 
duplicative and not new.  The veteran's hearing testimony 
likewise provides no new, competent evidence in support of 
his claim.  While the veteran may report symptoms he 
experienced, lay statements concerning the onset (or 
diagnosis)  of any of his reported conditions in service are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) 

The June 1994 letter from the San Juan VAMC indicating that 
no records were available for the veteran for the period from 
October 1967 to October 1968 is new.  It is not, however, 
material, because, to the extent that it provides any 
information relevant to the veteran's claims, it is adverse 
evidence.  This document refutes the veteran's contention 
that he had VA treatment right after service; thus, this 
document cannot be material to reopen his claim.

The report of the Social Security disability determination 
and some of the supporting documents, including some of the 
VA treatment records, are new in that they were not 
previously of record.  They are also, however, cumulative to 
the extent that they show psychiatric or gastrointestinal 
disorders without relating either condition to service.  
Thus, even if considered new, they are not material, as they 
have no bearing on whether either disorder arose during or is 
attributable to service.  The Mennonite Hospital records are 
duplicates, as is the VA examination report dated in December 
1978 that is part of the Social Security record.

The VA examinations in February 1999 are new, but not 
material.  They are not so significant that they must be 
considered to fairly decide his claims.  The VA examinations 
show diagnoses of peptic ulcer disease, healed, and 
schizophrenic disorder, residual, with anxiety and 
somatization, but these diagnoses were already of record.  
Moreover, these VA examinations do not provide a nexus 
between either disorder and service.  Thus, the VA 
examinations are new, but not material to the claims for 
service connection.

The June 1996 private psychiatric report from Dr. Juarbe is, 
however, new and material in that it provides a medical 
opinion linking the veteran's psychiatric disorder to active 
service.  Thus, Dr. Juarbe's opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The claim for service connection for a 
psychiatric disorder is therefore reopened.

The Board notes that none of the newly submitted evidence 
shows the existence of current skin or back disorders nor 
does the newly submitted evidence show a nexus between any 
current gastrointestinal disorder and service.  Thus, the 
Board concludes that new and material evidence has not been 
presented to reopen the veteran's claims for service 
connection for gastrointestinal (stomach), back, or skin 
disorders, and those claims must be denied.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the initial RO rating decision was made in 
October 1996, before the VCAA was enacted, and the VCAA 
notice was given to the veteran in April 2003 and May 2004.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
April 2003 and May 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  Thus, the notification requirement of 
the VCAA has been satisfied.  

With regard to the duty to assist, the Board notes that The 
VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file, or have 
otherwise been accounted for.  No examinations are required 
concerning the veteran's claims because no new and material 
evidence has been presented concerning these previously 
denied claims for service connection.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a skin 
condition, the veteran's appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim for service connection for a back condition, the 
veteran's appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for a stomach 
(gastrointestinal) condition, to include peptic ulcer disease 
and irritable colon syndrome, the veteran's appeal is denied.

As new and material evidence has been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened and, to that extent, the appeal is granted.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on the reopened claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the veteran has undergone two VA 
psychiatric examinations, however, neither examiner opined as 
to whether any psychiatric disability is related to the 
veteran's service.  The veteran has submitted a medical 
opinion from Dr. Juarbe that tends to support his claim that 
his current psychiatric disorder is related to service.  This 
opinion by Dr. Juarbe, while sufficient to reopen the claim 
for service connection for a psychiatric disorder, is not, 
however, sufficient to grant the claim for service 
connection.  Additionally the Board notes that in a November 
1980 letter submitted by the veteran, Dr. Rodriguez Nieves 
opined that the veteran's emotional condition was directly 
related to his service years.  In that regard the Board notes 
that these medical opinions are not supported by any 
rationale or by reference to competent evidence in the file; 
rather these opinions appear to be based on the veteran's 
self-reported history of what happened in service.  There is 
no indication that either doctor reviewed the veteran's 
service medical records.  Thus, the Board finds that complete 
records of treatment and/or examination of the veteran from 
Dr. Juarbe and Dr. Rodriguez Nieves should be requested, and 
the veteran should then be scheduled for a VA psychiatric 
examination with opinion.

The veteran is hereby notified that it is his responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, the Board remands this case for the following:

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for a psychiatric 
disorder since May 2004.  The RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
records of treatment and/or examination 
of the veteran from Dr. Rodriguez Nieves 
and Dr. Juarbe.  The RO should request a 
negative reply from both doctors if any 
such records are not available or do not 
exist.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability.  The claims 
folder must be reviewed by the examiner 
providing the requested opinion.  Any 
testing deemed necessary should be 
performed.  For each psychiatric disorder 
diagnosed, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosis related to service.  
The complete rationale for any opinion(s) 
expressed should be provided.

3.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



